Title: To Thomas Jefferson from Robert Barraud Taylor, 20 August 1821
From: Taylor, Robert Barraud
To: Jefferson, Thomas


Dear Sir,
Norfolk,
August 20th 1821.
At the last session of the Legislature, a new arrangement was made, in the terms of the Courts in this part of the State; which prevented my attending the Spring meeting of the Visitors. I did not then foresee, that a similar interference would occur in the Fall. On examination, however I find that the meeting of the Visitors in October will take place, at a time, when my professional engagement require my attendance. If only my personal interest & convenience had been concerned, I should not have hesitated in the choice between these interfering claims. But I do not think myself at liberty to disregard the claims, which others have in my professional diligence; I have to day, very reluctantly sent my resignation to the Executive.I beg you to believe, Sir, that the termination of the semi=annual intercourse, which this appointment afforded me, with you & the other gentlemen associated with you in the visitation, is not the smallest source of my regret. I shall long, & often remember my visits to Monticello; & never, without a grateful recollection of the elegant hospitality, and instructive converse, which I have experienced, under its roof.I have the honor to be, Very Respectfully Yr Obt StRobert Taylor